ALLOWANCE
Response to Amendment
The applicant’s amendment filed 05/19/2021 has been entered.

Reasons for Allowance
Claim(s) 1-18 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a flexible lighting device, comprising a housing having a longitudinal direction, the housing comprising reflective side walls extending in the longitudinal direction, a first cavity between the reflective side walls, and an opening for the passage of light from the first cavity, a plurality of separate interposers spaced apart from each other, each comprising at least one conductive connector, a plurality of light emitting diodes (LEDs), at least partially arranged, relative to each other, along the longitudinal direction of the housing, each LED having a light-emitting face and side faces and disposed on a top surface of a respective one of the plurality of separate interposers, a reflective strip completely covering a top surface of each of the plurality of separate interposers and comprising a plurality of through holes, one of the plurality of LEDs being arranged in each of the through holes, and a thickness of the reflective strip being equal to or greater than a thickness of the LEDs such that the reflective strip completely surrounds the side faces of each of the plurality of LEDs as specifically called for the claimed combinations.
The closest prior art, Rhodes (US 6,354,714 B1), does not include a reflective strip completely covering a top surface of each of the plurality of separate interposers as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Rhodes reference in the manner required by the claims. 
To clarify the allowance, the Examiner interprets the limitation of the reflective strip, as recited in lines 11-16 of claim 1 and lines 14-18 of claim 11, as element 40 of Figure 3 in the applications drawings. (In the specification, this is referred to as “the reflection member”.) In considering the claim amendment filed 05/19/2021, the Examiner believes that the limitation directed to the thickness of the reflective strip relative to the LEDs is indeed taught under a BRI interpretation of Rhodes—however, the claim has been further amended wherein the last limitation reads “such that the reflective strip completely surrounds the side faces of each of the plurality of LEDs.” This can be seen in Figure 3 where the reflective strip 40 “completely surrounds the side faces” of the LED 30. Rhodes teaches a structure similar to the instant application, however, beyond the missing elements addressed by the secondary references Lin and Rong et al, Rhodes implements an LED structure common to the art at the time of its filing. This is to say, Figure 2 of Rhodes depicted an LED 102 which is substantially three dimensional, which is different from more modern light-emitting diodes which are typically disposed as relatively flat packages (such as that implied by the applicant in Figure 3 of drawings). While on initial appearance one could consider an obviousness-type rejection of replacing the LED of Rhodes with that of a flat package diode (for Rhodes very clearly shows the LED above the through hole. 
Moreover, when the totality of the prior rejection is considered in light of this nuance required by the amendment, it is apparent that the total modification to Rhodes required obligates undue reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875